Title: To James Madison from Benjamin W. Crowninshield, 10 May 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        Sir,
                        Navy Department May 10th: 1815
                    
                    I submit to your consideration the enclosed letter from Com: Decatur. The anxiety he expresses to proceed on the expedition against the algerines, appears to be very general, through the commercial Community. It is evident that the change of affairs in Europe, has induced the British Government, to withdraw their troops from Canada, from Castine, & Nova-Scotia.
                    The operations against Algiers being delayed, will give them time to make greater preparations, and perhaps tend to make a peace with that power, more difficult, I wish your further instructions on this subject.
                    The Prize Ship Cyane at New York, will soon be sold, she is said to be a fine Ship of the Class of a 28 Gun Frigate; will you be pleased to say how far you think the existing Laws for the increase of the Navy, will admit of her being purchased for public service; the competition will probably be small, and this Ship may be purchased for a limited price, much lower than one could be built. I have the honor to be very respectfully Your Obedient Servt.
                    
                        B W Crowninshield
                    
                